25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Louis HOPKINS, Plaintiff Appellant,v.UNITED PARCEL SERVICES, INCORPORATED, Defendant Appellee.
No. 91-2753.
United States Court of Appeals, Fourth Circuit.
Submitted March 10, 1993.Decided June 3, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-88-490)
Louis Hopkins, Appellant Pro Se.
William H. Sturges, Weinstein & Sturges, P.A., Charlotte, NC, for Appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Louis Hopkins appeals from the district court's order granting United Parcel Services' motion for summary judgment in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hopkins v. United Parcel Serv., Inc, No. CA-88-940 (W.D.N.C. Oct. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED